DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 21, drawn to a metal-air battery, classified in H01M 12/08.
II. Claims 15-20, drawn to a method of making a metal-air battery, classified in H01M 4/881.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group I can be made by another and materially different process (such as one where the solid electrolyte layer is formed on the cathode layer).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof (as set forth above): This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
(C) A different field of search (in light of the differences set forth above, i.e. that the search for the specific process would require a different search query): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lynn Warren Stewart on November 24, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed January 7, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on November 10, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 12 recites the limitation "the metal of the oxygen permeable protective layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Note: The dependency may be incorrect on this claim (currently dependent upon claim 10).  Claim 11 provides antecedent basis for this limitation.  Perhaps dependence on claim 11 was meant instead.  (Claim interpretation applied for prosecution - dependency on claim 11 instead of claim 10.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0157152 (Lanning et al.). 
	As to claim 1, Lanning et al. teach a metal-air battery (title) comprising: an anode layer (source [102]); a cathode layer (catalytic active material layer [114]) facing the anode layer; a solid electrolyte layer (electrolyte [110]; note: since only three types (small number) of electrolytes – nonaqueous, aqueous, and solid are embodied (see claim 13) – sufficient  specificity exists regarding the solid electrolyte teaching) between the anode layer and the cathode layer; and an oxygen permeable protective layer (gas selection membrane [116]) on a surface of the cathode layer (fig. 1; para 0024-0027).  See annotated figure below.

    PNG
    media_image1.png
    709
    728
    media_image1.png
    Greyscale

	As to claim 4, Lanning et al. teach the solid electrolyte layer [110] is a separator, and the metal-air battery further comprises an anode electrolyte layer (i.e. second metal ion conducting layer [106]) between the anode layer [102] and the solid electrolyte layer [110] (fig. 1; para 0025-0026) (also labeled on the annotated figure in the rejection to claim 1).  
	As to claim 5, Lanning et al. teach a gas diffusion layer [118] on the protective layer (gas selection membrane [116]) (fig. 1; para 0027) (also labeled on the annotated figure in the rejection to claim 1).  
  	As to claim 9, Lanning et al. teach the cathode layer (catalytically active material layer) is a porous layer comprising a plurality of particles (fig. 1 shows a porous layer and particles).
	As to claim 10, Lanning et al. teach the cathode layer comprises an electron conductive material comprising carbon, a metal oxide, a metal, or a combination thereof (carbon, manganese, cobalt, ruthenium platinum, silver, fluoropolymer; claim 12).  Note: Since only three (small number) types of materials are set forth – carbon, metals, fluoropolymer (see claim 12) – sufficient specificity exists regarding the claimed invention, as two of the three taught by the prior art fit with the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 6-8, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanning et al., as applied to claim 1 above, in view of US 2015/0086882 (Tsukada et al.). 
	As to claim 2, Lanning et al. do not teach the oxygen permeable protective layer has an oxygen transmission rate of about 1 cubic centimeter per square meter per day to about 2,000 cubic centimeters per square meter per day, when measured at 23ºC and at 0% relative humidity.  
	However, Tsukada et al. teach that the water repellent layer [12] (similar the gas selection membrane [116] of Lanning et al., as Lanning et al.’s gas selection membrane separates gas from the oxidation products; see para 0027 of Lanning et al.) (part of the oxygen permeable protective layer of the claim) must be porous enough to supply oxygen to the catalyst layer [11] (para 0027). Accordingly, the oxygen transmission rate (of about 1 cubic centimeter per square meter per day to about 2,000 cubic centimeters per square meter per day, when measured at 23ºC and at 0% relative humidity) is merely the discovery of optimum or workable ranges for the purposes of supplying the necessary oxygen to the catalyst layer (para 0027).  Routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the oxygen permeable protective membrane have an oxygen transmission rate of about 1 cubic centimeter per square meter per day to about 2,000 cubic centimeters per square meter per day, when measured at 23ºC and at 0% relative humidity, as this is merely the discovery of optimum or workable ranges for the purposes of supplying the necessary oxygen to the catalyst layer.
	As to claim 3, Lanning et al. does not clearly indicate that the entire surface of the cathode layer is covered with the oxygen permeable protective layer (fig. 1 does not have a clear relationship of the catalyst active material layer [114] (cathode) and gas selection membrane [116] (oxygen permeable protective layer). 
	However, Tsukuda et al. teach of a structure wherein a surface of the cathode layer [11] is covered with the oxygen permeable protective layer (water repellant layer [12] and reinforcing layer [5]) (figs. 5C, 5E; para 0064).  The motivation for having a surface of the cathode layer [11] is covered with the oxygen permeable protective layer (water repellant layer [12] and reinforcing layer [5]) (figs. 5C, 5E) is to enhance mechanical strength (due to the presence of reinforcing layer [5]) and to aid with reducing stress for stacking purposes (para 0057).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a surface of the cathode layer covered with the oxygen permeable protective layer (as taught by Tuskuda et al., and as applied to Lanning et al.) in order to enhance mechanical strength and reduce stress for stacking purposes.
	As to claim 6, Lanning et al. do not teach the oxygen permeable protective layer comprises: a first oxygen permeable protective layer on the entire surface of the cathode layer; and a second oxygen permeable protective layer on the first oxygen permeable protective layer.  
	However, Tuskada et al. teach an oxygen permeable protective layer comprises: a first oxygen permeable protective layer (reinforcing layer [5]) on the entire surface of the cathode layer (catalyst layer [11]); and a second oxygen permeable protective (water repellent layer [12]) layer on the first oxygen permeable protective layer (reinforcing layer [5]) (fig. 5C, 5E; para 0064; para 0027, 0050 indicates porosity and thus being oxygen permeable).  The motivation for having an oxygen permeable protective layer that comprises: a first oxygen permeable protective layer (reinforcing layer [5]) on the entire surface of the cathode layer (catalyst layer [11]); and a second oxygen permeable protective (water repellent layer [12]) layer on the first oxygen permeable protective layer (reinforcing layer [5]) (fig. 5C, 5E) is to enhance mechanical strength (due to the presence of reinforcing layer [5]) and to aid with reducing stress for stacking purposes (para 0057).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an oxygen permeable protective layer that comprises: a first oxygen permeable protective layer (reinforcing layer [5]) on the entire surface of the cathode layer (catalyst layer [11]); and a second oxygen permeable protective (water repellent layer [12]) layer on the first oxygen permeable protective layer (reinforcing layer [5]) (fig. 5C, 5E) (as taught by Tuskuda et al., and as applied to Lanning et al.) in order to enhance mechanical strength and reduce stress for stacking purposes.  (Note: Tsukada et al.’s water repellent layer [12] is similar the gas selection membrane [116] of Lanning et al., as Lanning et al.’s gas selection membrane separates gas from the oxidation products; see para 0027 of Lanning et al., and thus the combination adds the reinforcing layer.) 
	As to claim 7, the combination renders the limitation obvious, as Tsukada et al., relied upon to render obvious the presence of the first and second oxygen permeable protective layers shows different thicknesses (figs. 5C, 5E).  See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
	Additionally, at the very least, having different thicknesses would discovery of optimum or workable ranges for the layers, as in general, a thickness desirably minimized (abs), but mechanical strength (via layer [5]) as well prevention of electrolysis solution from leaking from the cell (via layer [12]) is necessary (para 0027, 0057).  Routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the first and second oxygen permeable protective layers have different thicknesses, as this is merely the discovery of optimum or workable ranges for each of the layers for the purpose of minimizing thickness, providing proper mechanical strength (regarding one layer), and providing leakage prevention (regarding the other layer).
	As to claim 8, the combination renders the limitation obvious, as Tsukada et al., relied upon to render obvious the presence of the first and second oxygen permeable protective layers shows different thicknesses (figs. 5C, 5E).  See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
	Since the structure rendered obvious is the same as that claimed, it would be expected that the second oxygen permeable protective layer [12] has an elongation which is greater than an elongation of the first oxygen permeable protective layer [5].  Specifically Tsukada et al. teach of stacking the cells, which creates stress/strain on the system, wherein reinforcing layer [5] prevents bending (para 0057).  Thus, it would be expected that the second oxygen permeable protective layer [12] would have a greater elongation, as para 0057 suggests that reinforcing layer prevents elongation, and thus the force distributed on the second oxygen permeable protective layer [12] would result in higher elongation (as it is more susceptible to bending than the reinforcing layer, as suggested by Tsukada et al.).
	As to claim 11, Lanning et al. do not teach the oxygen permeable protective layer comprises a metal having an electrical conductivity of about 1 x 106 Siemens per centimeter to about 1 x108 Siemens per centimeter and an elongation of about 1% to about 100%.  
	However, Tuskada et al. teach an oxygen permeable protective layer comprises: a reinforcing layer [5] and water repellent layer [12] (fig. 5C, 5E; para 0064).  Additionally, the reinforcing material is a metal and serves as a current collector (para 0057).  (Note: Tsukada et al.’s water repellent layer [12] is similar the gas selection membrane [116] of Lanning et al., as Lanning et al.’s gas selection membrane separates gas from the oxidation products; see para 0027 of Lanning et al.)  The motivation for having an oxygen permeable protective layer that comprises: a reinforcing layer [5] in addition to a water repellent layer [12] is to enhance mechanical strength (due to the presence of reinforcing layer [5]) and to aid with reducing stress for stacking purposes (para 0057).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an oxygen permeable protective layer that a reinforcing layer [5] and water repellent layer [12] (as taught by Tuskuda et al., and as applied to Lanning et al.) in order to enhance mechanical strength and reduce stress for stacking purposes.  
	Accordingly, the electrical conductivity of reinforcing layer [5] (metal, serving to collect current; see para 0057) (of about 1) is merely the discovery of optimum or workable ranges for the purposes functioning as a current collecting element (para 0027).  Routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the metal reinforcing layer [5] (serving as a current collector) have an electrical conductivity of about 1 x 106 Siemens per centimeter to about 1 x108 Siemens per centimeter as this is merely the discovery of optimum or workable ranges for the purposes of acting as a current collector.
	Regarding elongation, although no specific elongation is stated, Tsukada et al. recognizes stress is applied to the system, wherein the reinforcing layer [5] prevents bending (para 0057).  Accordingly, the elongation is either (a) expected to overlap an elongation of about 1% to about 100% or (b) be close, such that obviousness is met.
With respect to (a):  The expectation for the presence of an elongation of about 1-100% is that Tsukada et al. recognizes strain but a minimization of bending (para 0057) (i.e. closer to 1% than 100%).
With respect to (b): If it is shown that Tsukada et al.’s system does not have an elongation of reinforcing layer [5] of about 1-100%, any differences would be small and obvious.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990))
Also see MPEP §2144.05(I).
	As to claim 13, Lanning et al. do not teach wherein the oxygen permeable protective layer has a thickness of about 1 nanometer to about 1,000 nanometers.  
	However, Tsukada et al. set forth that the thickness of the oxygen permeable protective layer is discovery of workable/optimum ranges.  (Note: Tsukada et al.’s water repellent layer [12] is similar the gas selection membrane [116] of Lanning et al., as Lanning et al.’s gas selection membrane separates gas from the oxidation products; see para 0027 of Lanning et al.; these constitute the claimed oxygen permeable protective layer).  In general, a thickness is desirably minimized, but prevention of electrolysis solution from leaking from the cell (via layer [12]) is necessary (para 0027).  Routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the oxygen permeable protective layer have a thickness of about 1-1000 nm, as this is merely the discovery of optimum or workable ranges for each of the layers for the purpose of minimizing thickness and providing leakage prevention.
	As to claim 14, Lanning et al. teach that the cathode layer comprises: a porous support [114] comprising a plurality of pores through which oxygen permeates (para 0027).
	Lanning et al. do not teach a protective layer having oxygen permeability which surrounds an outer surface of the porous support to provide a structure that suppresses deformation of the cathode layer.
	However, Tuskada et al. teach a protective layer having oxygen permeability (reinforcing layer [5]) on an outer surface of the cathode layer (catalyst layer [11]) (fig. 5C, 5E; para 0064; para 0050 indicates porosity and thus being oxygen permeable) that suppresses deformation of the cathode layer (para 0057, prevents positive electrode from being bent).  The motivation for a having a protective layer [5] having oxygen permeability which surrounds an outer surface of the porous support [11] to provide a structure that suppresses deformation of the cathode layer is to enhance mechanical strength and to aid with reducing stress for stacking purposes (para 0057; fig. 5C, 5E).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) a have a protective layer [5] having oxygen permeability which surrounds an outer surface of the porous support to provide a structure that suppresses deformation of the cathode layer (as taught by Tuskuda et al., and as applied to Lanning et al.) in order to enhance mechanical strength and reduce stress for stacking purposes.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanning et al. in view of Tsukuda et al., as applied to claims 1 and 11 above (recall claim interpretation in light of 112 issue), further in view of US 2010/0151336 (Nakanishi). 
	As to claim 12, it is noted that Tskudua et al., relied upon tor ender obvious metal in the oxygen permeable protective layer (see the rejection to claim 11 for full details of the combination incorporated herein but not reiterated herein for brevity’s sake) teach of a metal material serving as a current collector as well (para 0057).
	The combination does not teach that the metal of the oxygen permeable protective layer is Au, Ru, Pt, Ni, or a combination thereof.  
	However, Nakanishi teaches of Ni as current collecting material (para 0112).  The substitution of one known current collecting material (Ni, as in Nakanishi) for another (metal in Tsukuda et al.) would yield the predictable result of providing an operable current collector.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute Ni as a metallic current collecting material for an undisclosed metal regarding the metal in the oxygen permeable protective layer, as the substitution would yield the predictable result of providing an operable current-collecting oxygen permeable protective layer.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuda et al. in view Lanning et al.
	As to claim 21, Tsukuda et al. teach a.metal-air battery (abs; para 0028), comprising: an anode layer (negative electrode [2]) (seen in fig. 1); a cathode layer (catalyst layer [11]); a solid electrolyte layer disposed between the anode layer and the cathode layer (para 0030); and an oxygen permeable protective layer (reinforcing layer [5]; figs. 5C, 5E) surrounding an outer surface of the cathode layer (catalyst layer [11]) and configured to suppress shape deformation of the cathode layer (para 0057, prevent the positive electrode from being bent).
	Tsukuda et al. do not teach the structure of the cathode layer [11], and thus does not teach the cathode layer comprises a porous support comprising a plurality of particles and a plurality of pores through which oxygen may permeate.
	However, Lanning et al. teach of a similar cell (metal air – title), wherein the cathode layer (catalyst active material layer [114]) comprises a porous support comprising a plurality of particles and a plurality of pores through which oxygen may permeate (fig. 1).  The substitution of one known cathode layer type (a porous support comprising a plurality of particles and a plurality of pores through which oxygen may permeate, as in Lanning et al.) for another (undisclosed in Tsukada et al.) would yield the predictable result of providing an operable cathode layer.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a positive electrode comprising a porous support comprising a plurality of particles and a plurality of pores through which oxygen may permeate for an undisclosed structure regarding the positive electrode, as the substitution would yield the predictable result of providing an operable cathode layer.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759